Case 2:18-cv-02184-PKH Document 29           Filed 03/29/19 Page 1 of 10 PageID #: 229



                           In the United States District Court
                              Western District of Arkansas
                                  Fort Smith Division

  Stephanie Reygadas                                                 Plaintiff

  v.                          Case No. 2:18-cv-02184-PKH

  DNF Associates, LLC                                                Defendant


  Plaintiff’s Response to Defendant’s Statement of Material Facts and Statement
  of Material Fact as to Which she Contends a Genuine Dispute Exists to be Tried
      and Additional Facts that Plaintiff Believes are Material and in Dispute

       In support of her opposition to Defendant’s motion for summary judgment,

  plaintiff files her statement of material facts as to which he contends a genuine

  dispute exists, as required by Local Rule 56.1 and Fed. R. Civ. P. 56, which is

  incorporated by reference into her Opposition to Defendant’s Motion for

  Summary Judgment.

       Facts in Paragraph 1 of Defendant’s Statement of Material Facts Not in
  Dispute

       DNF Associates, LLC (DNF), is a purchaser of debt, and contracts with

  and/or retains law firms and debt collection agencies to engage in the collection of

  the debt owed by DNF.

       Response: Reygadas agrees with the stated fact.

       Facts in Paragraph 2 of Defendant’s Statement of Facts: DNF does not

  contact consumers through any medium related to the debt it owns.

       Response: Reygadas disagrees with the stated fact and cites the following

  and lists additional facts material and in dispute:




                                                                                      1
Case 2:18-cv-02184-PKH Document 29                  Filed 03/29/19 Page 2 of 10 PageID #: 230



           Reygadas was contacted by DNF when it sued her to collect a debt in in DNF

  Associates, LLC v. Stephanie Reygadas, Case No. 17CV-16-564, In the Circuit Court of

  Crawford County, Arkansas.          1




           DNF contacts consumers when it sues them to collect debts it purchases.               2




           Facts in Paragraph 3 of Defendant’s Statement of Facts: DNF does not draft

  or send notices to consumers.

           Response: Reygadas agrees with the stated fact.

           Facts in Paragraph 4 of Defendant’s Statement of Facts: DNF does not

  employ individuals who actively collect or attempt to collect debt.

           Response: Reygadas disagrees with the stated fact and cites the following

  and lists additional facts material and in dispute:

           Lawrence Schiavi, the Managing Partner for DNF, regularly provides

  Affidavits attached to DNF’s debt collection complaints swearing that consumers

  owe DNF a total amount of money.           3




  1
      See Declaration of Corey D. McGaha (McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000039.
  2
   See McGaha Declaration, ¶ 2, Exhibit 2, SReygadas000064; SReygadas000081; SReygadas000106;
  SReygadas000120; SReygadas000174; SReygadas000186; SReygadas000252; SReygadas000267;
  SReygadas000293; SReygadas000304; SReygadas000343; SReygadas000477; SReygadas000480;
  SReygadas000493; SReygadas000513; SReygadas000540; SReygadas000552; SReygadas000564;
  SReygadas000585; SReygadas000633-SReygadas000634; SReygadas000649; SReygadas000698-
  SReygadas000701; SReygadas000715-SReygadas000716; SReygadas000726-SReygadas000727;
  SReygadas000736-SReygadas000737; See McGaha Declaration, ¶ 4, Exhibit 4, SReygadas000770-
  SReygadas000774; SReygadas000806-SReygadas000807; SReygadas000823-SReygadas000824;
  SReygadas000842-SReygadas000843; SReygadas000846-SReygadas000847; SReygadas000857-
  SReygadas000858; SReygadas000868-SReygadas000869; SReygadas000899-SReygadas000900;
  SReygadas000911-SReygadas000912; SReygadas000923-SReygadas000924; SReygadas000933-
  SReygadas000934; SReygadas000942-SReygadas000945; SReygadas000982-SReygadas000983;
  SReygadas000997-SReygadas000998; SReygadas001024-SReygadas001025; SReygadas001058-
  SReygadas001059; SReygadas001075-SReygadas001076; SReygadas001086-SReygadas001087;
  SReygadas001095-SReygadas001096; SReygadas001122-SReygadas001123; SReygadas001146-
  SReygadas001147; SReygadas001166-SReygadas001167; SReygadas001259-SReygadas001260;
  SReygadas001315-SReygadas001316; SReygadas001324-SReygadas001325; SReygadas001350-
  SReygadas001351; SReygadas001361-SReygadas001362; SReygadas001382-SReygadas001383;
  SReygadas001391-SReygadas001392; and SReygadas001402-SReygadas001403.
  3
   See McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000003; See McGaha Declaration, ¶ 2, Exhibit 2,
  SReygadas000073; SReygadas000090; SReygadas000100; SReygadas000115; SReygadas000133;


                                                                                                     2
Case 2:18-cv-02184-PKH Document 29            Filed 03/29/19 Page 3 of 10 PageID #: 231




       Facts in Paragraph 5 of Defendant’s Statement of Facts: The debt at issues is

  a “debt” as defined by 15 U.S.C. § 1692a(5).

       Response: Reygadas agrees with the stated fact.

       Facts in Paragraph 6 of Defendant’s Statement of Facts: DNF purchased

  Plaintiff Stephanie Reygadas’ (“Plaintiff”) account from Purchasing Power (the

  Account).

       Response: Reygadas agrees with the stated fact.

       Facts in Paragraph 7 of Defendant’s Statement of Facts: DNF retained the

  Jacob Law Group PLLC (the “Jacob Firm”) to collect on the Account.

       Response: Reygadas agrees with the stated fact.

       Facts in Paragraph 8 of Defendant’s Statement of Facts: The Jacob Law Firm

  filed a lawsuit in Arkansas State Court in the name of DNF against Plaintiff,

  seeking a judgment on the Account.

       Response: Reygadas agrees with the stated fact.


  SReygadas000145; SReygadas000159; SReygadas000168; SReygadas000179; SReygadas000193;
  SReygadas000201; SReygadas000210; SReygadas000247; SReygadas000261; SReygadas000273;
  SReygadas000287; SReygadas000298; SReygadas000323; SReygadas000331; SReygadas000340;
  SReygadas000424; SReygadas000465; SReygadas000473; SReygadas000490; SReygadas000502;
  SReygadas000508; SReygadas000521; SReygadas000531; SReygadas000548; SReygadas000559;
  SReygadas000572; SReygadas000580; SReygadas000593; SReygadas000612; SReygadas000622;
  SReygadas000633; SReygadas000658; SReygadas000676; SReygadas000692; SReygadas000711; See
  McGaha Declaration, ¶ 4; Exhibit 4; SReygadas000768; SReygadas000781; SReygadas000787;
  SReygadas000794; SReygadas000802; SReygadas000811; SReygadas000820; SReygadas000830;
  SReygadas000838; SReygadas000842; SReygadas000853; SReygadas000864; SReygadas000874;
  SReygadas000882; SReygadas000888; SReygadas000896; SReygadas000908; SReygadas000920;
  SReygadas000929; SReygadas000938; SReygadas000951; SReygadas000958; SReygadas000969;
  SReygadas000978; SReygadas000993; SReygadas001004; SReygadas01012; SReygadas001020;
  SReygadas001031; SReygadas001040; SReygadas001047; SReygadas001054; SReygadas001065;
  SReygadas001071; SReygadas001082; SReygadas001093; SReygadas001101; SReygadas001110;
  SReygadas001118; SReygadas001128; SReygadas001135; SReygadas001142; SReygadas001153;
  SReygadas001162; SReygadas001172; SReygadas001180; SReygadas001188; SReygadas001197;
  SReygadas001205; SReygadas001214; SReygadas001222; SReygadas001231; SReygadas001239;
  SReygadas001246; SReygadas001254; SReygadas001268; SReygadas001277; SReygadas001285;
  SReygadas001294; SReygadas001303; SReygadas001311; SReygadas001322; SReygadas001330;
  SReygadas001338; SReygadas001346; SReygadas001357; SReygadas001366; SReygadas001378;
  SReygadas001387; SReygadas001398; SReygadas001409; SReygadas001417; and SReygadas001426.


                                                                                             3
Case 2:18-cv-02184-PKH Document 29          Filed 03/29/19 Page 4 of 10 PageID #: 232




       Facts in Paragraph 9 of Defendant’s Statement of Facts: DNF contracted

  with Radius Global Solutions, LLC (RGS) to engage in collection efforts on the

  Account owned by DNF.

       Response: Reygadas agrees with the stated fact.

       Facts in Paragraph 10 of Defendant’s Statement of Facts: DNF only

  provided Plaintiff’s Account information, including Plaintiff’s name, date of birth,

  social security number, address, telephone number, original creditor, account

  balance and the date the Account was opened to RGS.

       Response: Reygadas agrees with the stated fact.

       Facts in Paragraph 11 of Defendant’s Statement of Facts: DNF did not

  provide RGS with any information relating to the lawsuit filed by the Jacob Firm.

       Response: Reygadas agrees with the stated fact.

       Facts in Paragraph 12 of Defendant’s Statement of Facts: RGS sent

  correspondence dated July 4, 2018 via United States mail to Plaintiff regarding the

  subject debt.

       Response: Reygadas agrees with the stated fact.

       Facts in Paragraph 13 of Defendant’s Statement of Facts: The letter sent by

  RGS identified DNF as the current creditor and Purchasing Power as the original

  creditor.

       Response: Reygadas agrees with the stated fact.

       Facts in Paragraph 14 of Defendant’s Statement of Facts: At the time RGS

  sent the communication to Plaintiff, RGS had no knowledge that Plaintiff was

  represented by an attorney.

       Response: Reygadas agrees with the stated fact.



                                                                                      4
Case 2:18-cv-02184-PKH Document 29                     Filed 03/29/19 Page 5 of 10 PageID #: 233



           Facts in Paragraph 15 of Defendant’s Statement of Facts: At the time RGS

  sent the communication to Plaintiff, RGS had no knowledge that Plaintiff was

  represented by an attorney.

           Response: Reygadas agrees with the state fact.

           Facts in Paragraph 16 of Defendant’s Statement of Facts: DNF never sent

  any correspondence to or otherwise had any direct communication with Plaintiff

  relating to the subject debt or for any purpose.

           Response: Reygadas disagrees with the stated fact and cites the following

  and lists additional facts material and in dispute:

           DNF retained the Jacob Firm to collect on the Account.            4




           DNF filed a complaint against Reygadas to collect on the Account.             5




           Attached to the complaint was the Affidavit of Lawrence Shiavi, a Managing

  Partner of DNF, swearing that Reygadas owed DNF $1,003.90.                     6




           Reygadas was served with the summons and debt collection complaint.               7




           The Jacob Firm was notified Reygadas was represented by counsel on January

  30, 2019, by Notice of Electronic Filing of Reygadas’ motion to dismiss.           8




           The Jacob Firm was notified Reygadas was represented by counsel on February

  1, 2017, when the Jacob Firm received Reygadas’ motion to dismiss by certified mail,

  return receipt requested.       9




  4
      Document 26, ¶ 7;
  5
      McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000001-SReygadas000007.
  6
      McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000003.
  7
      McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000039.
  8
      McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000035-SReygadas000036.
  9
   McGaha Declaration, ¶ 1, Exhibit 1, SReygadas00012-SReygadas000023; SReygadas000037-
  SReygadas000038.


                                                                                                 5
Case 2:18-cv-02184-PKH Document 29                     Filed 03/29/19 Page 6 of 10 PageID #: 234



           The Jacob Firm was also notified again that Reygadas by counsel on January 4,

  2018, by Notice of Electronic Filing of the Order granting Reygadas’ Motion to

  Dismiss.     10




           Facts in Paragraph 17 of Defendant’s Statement of Facts: All communication

  received by Plaintiff and/or her attorney relating to the Account was sent by the

  Jacob Firm and/or RGS.

           Response: Reygadas disagrees with the stated fact and cites the following

  and lists additional facts material and in dispute:

           DNF retained the Jacob Firm to collect on the Account.             11




           DNF filed a complaint against Reygadas to collect on the Account.            12




           Attached to the complaint was the Affidavit of Lawrence Shiavi, a Managing

  Partner of DNF, swearing that Reygadas owed DNF $1,003.90.                       13




           Reygadas was served with the summons and debt collection complaint.               14




           DNF contracted with RGS to engage in collection efforts on the Account

  owned by DNF.            15




           There is no evidence in the record RGS ever communicated with Reygadas’

  attorney.




  10
       McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000056.
  11
       Document 26, ¶ 7;
  12
       McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000001-SReygadas000007.
  13
       McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000003.
  14
       McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000039.
  15
       Document 26, ¶ 9.



                                                                                                  6
Case 2:18-cv-02184-PKH Document 29                     Filed 03/29/19 Page 7 of 10 PageID #: 235



           The letter sent by RGS identified DNF as the current creditor and Purchasing

  Power as the original creditor.        16




           Facts in Paragraph 17 of Defendant’s Statement of Facts: DNF did not

  control or provide instruction regarding the manner in which the Jacob Firm or

  RGS engaged in collection efforts.

           Response:

           DNF filed a complaint against Reygadas to collect on the Account.       17




           Attached to the complaint was the Affidavit of Lawrence Shiavi, a Managing

  Partner of DNF, swearing that Reygadas owed DNF $1,003.90.                  18




           Reygadas was served with the summons and debt collection complaint.          19




           Reygadas now lists additional facts, which are material and in dispute:

           1.     DNF Assocs. files debt collection lawsuits in its own name as a plaintiff,

  so that it can obtain judgments against consumers, become a judgment creditor in

  its own name, and then execute on the judgment by wage and account

  garnishment against consumers.              20




  16
       Document 26, ¶ 13.
  17
       McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000001-SReygadas000007.
  18
       McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000003.
  19
       McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000039.

   McGaha Declaration, ¶ 1, Exhibit 2, SReygadas000109-SReygadas000112; SReygadas000187-
  20



  SReygadas000188; SReygadas000190-SReygadas000191; SReygadas000253-SReygadas000258;
  SReygadas000294-SReygadas000295; SReygadas000416-SReygadas000417; SReygadas000420-
  SReygadas000421; SReygadas000483-SReygadas000486; SReygadas000495-SReyagadas000496;
  SReygadas000498-SReygadas000499; SReyagadas000514-SReygadas000517; SReygadas000536-
  SReygadas000537; SReygadas000543-SReygadas000547; SReygadas000553-SReygadas000556;
  SReygadas000565-SReygadas000569; SReygadas000587-SReygadas000590; SReygadas000636-
  SReygadas640; SReygadas000651-SReygadas000655; SReygadas000702-SReygadas000704.



                                                                                             7
Case 2:18-cv-02184-PKH Document 29                    Filed 03/29/19 Page 8 of 10 PageID #: 236



             2.   DNF Assocs.’ debt collection complaints are supported by Affidavits of

  Lawrence Schiavi.        21




             3.   Schiavi’s Affidavits are attached as exhibits to DNF Assocs.’s debt

  collection complaints.        22




             4.   Schiavi is the managing partner of DNF Assocs.       23




             5.   Schiavi’s Affidavits typically state the consumer sued is indebted to

  DNF Assocs. in a certain amount of money.                24




             6.   Since September 7, 2016, DNF Assocs. has filed at least 129 debt

  collection lawsuits in Arkansas.        25




   See McGaha Declaration, ¶ 1, Exhibit 1, SReygadas000003; See McGaha Declaration, ¶ 2, Exhibit 2,
  21



  SReygadas000073; SReygadas000090; SReygadas000100; SReygadas000115; SReygadas000133;
  SReygadas000145; SReygadas000159; SReygadas000168; SReygadas000179; SReygadas000193;
  SReygadas000201; SReygadas000210; SReygadas000247; SReygadas000261; SReygadas000273;
  SReygadas000287; SReygadas000298; SReygadas000323; SReygadas000331; SReygadas000340;
  SReygadas000424; SReygadas000465; SReygadas000473; SReygadas000490; SReygadas000502;
  SReygadas000508; SReygadas000521; SReygadas000531; SReygadas000548; SReygadas000559;
  SReygadas000572; SReygadas000580; SReygadas000593; SReygadas000612; SReygadas000622;
  SReygadas000633; SReygadas000658; SReygadas000676; SReygadas000692; SReygadas000711; See
  McGaha Declaration, ¶ 4; Exhibit 4; SReygadas000768; SReygadas000781; SReygadas000787;
  SReygadas000794; SReygadas000802; SReygadas000811; SReygadas000820; SReygadas000830;
  SReygadas000838; SReygadas000842; SReygadas000853; SReygadas000864; SReygadas000874;
  SReygadas000882; SReygadas000888; SReygadas000896; SReygadas000908; SReygadas000920;
  SReygadas000929; SReygadas000938; SReygadas000951; SReygadas000958; SReygadas000969;
  SReygadas000978; SReygadas000993; SReygadas001004; SReygadas01012; SReygadas001020;
  SReygadas001031; SReygadas001040; SReygadas001047; SReygadas001054; SReygadas001065;
  SReygadas001071; SReygadas001082; SReygadas001093; SReygadas001101; SReygadas001110;
  SReygadas001118; SReygadas001128; SReygadas001135; SReygadas001142; SReygadas001153;
  SReygadas001162; SReygadas001172; SReygadas001180; SReygadas001188; SReygadas001197;
  SReygadas001205; SReygadas001214; SReygadas001222; SReygadas001231; SReygadas001239;
  SReygadas001246; SReygadas001254; SReygadas001268; SReygadas001277; SReygadas001285;
  SReygadas001294; SReygadas001303; SReygadas001311; SReygadas001322; SReygadas001330;
  SReygadas001338; SReygadas001346; SReygadas001357; SReygadas001366; SReygadas001378;
  SReygadas001387; SReygadas001398; SReygadas001409; SReygadas001417; and SReygadas001426.
  22
       Id.
  23
       Id.
  24
       Id.
  25
       McGaha Declaration, ¶¶ 2 and 4, Exhibits 2 and 4.



                                                                                                  8
Case 2:18-cv-02184-PKH Document 29                   Filed 03/29/19 Page 9 of 10 PageID #: 237



             7.    On April 19, 2016, DNF Assocs. applied for a collection agency license

  with the Arkansas State Board of Collection Agencies.               26




             8.    As part of the application process, DNF Assocs. proposed David J.

  Maczka as its proposed manager.           27




             9.    Maczka has over 20 years “in the Collection Business.”            28




             10.   Maczka verified his knowledge of the Fair Debt Collection Practices Act

  by attaching his DBA Certification, FDCPA test results, and resume, “which

  provide a wealth of concrete evidence of [his] vast knowledge of the FDCAP (sic.)

  and Compliance.”        29




             11.   To show that Maczka was a qualified to be a manager of a collection

  agency, DNF Assocs. attached Maczka’s Certificate of Completion from ACA

  International for “COMPLETING THIS ONLINE FDCPA ESSENTIALS FOR

  COLLECTORS TRAINING COURSE ON February 22, 2016.”                             30




             12.   The Final Quiz for the ACA International course contained 30

  Questions regarding the FDCPA.            31




             13.   Maczka answered all 30 questions correctly.             32




             14.   One of the questions and answer on the quiz was:



  26
       See McGaha Declaration, ¶ 3, Exhibit 3, SReygadas000751-753.

  27
       Id.

  28
       Id.
  29
       McGaha Declaration, ¶ 3, Exhibit 3, SReygadas000754-759.

  30
       Id.
  31
       Id.
  32
       Id.



                                                                                            9
Case 2:18-cv-02184-PKH Document 29                  Filed 03/29/19 Page 10 of 10 PageID #: 238



            Question 21

            When a consumer is represented by an attorney,

            Your answer (correct): A debt collector may communicate with the attorney

  only.    33




            15.   The Arkansas State Board of Collection Agencies granted DNF Assocs.’

  application and it is a licensed “collection agency” with the Arkansas State Board

  of Collection Agencies.       34




                                                       Respectfully submitted,

                                                       Corey D. McGaha
                                                       Ark. Bar No. 2003047
                                                       William T. Crowder
                                                       Ark. Bar No. 2003138
                                                       CROWDER MCGAHA, LLP
                                                       5507 Ranch Drive, Suite 202
                                                       Little Rock, AR 72223
                                                       Phone: (501) 205-4026
                                                       Fax: (501) 367-8208
                                                       cmcgaha@crowdermcgaha.com
                                                       wcrowder@crowdermcgaha.com




  33
       McGaha Declaration, ¶ 3, Exhibit 3, SReygadas000754-759.

  34




                                                                                        10
